DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 3/21/22. Claims 1-6 and 17-20 have been amended, no claims have been cancelled, and new claim 21 has been added. Thus, claims 1-9 and 17-21 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (2018/0085280) in view of Strausser (10179079).
With respect to claim 1, Shimada discloses an exoskeleton device (walking assistance apparatus, Abstract, line 1), comprising a control unit (motor unit; 7, fig 1) having at least one actuator (see [0028], lines 2-3); a transmission assembly (3/4, fig 1) operably coupling the control unit to a hinged assembly (2 (knee join hinge)/ 5 (ankle joint hinge), fig 1); a sensor (9, fig 2) coupled to the hinged assembly ([0029], lines 1-2) and configured to generate acquired data reflecting a user’s actuation of the hinged assembly (see [0029], lines 3-6, detects angle of the joint which indicates movement); a feedback modality (102, fig 3); and a controller (10, fig 2) in communication with the sensor and the feedback modality (see [0033], lines 3-5), the controller configured to activate the feedback modality based on a compliance (predetermined level) that is determined from the acquired data (see [0034], lines 1-3), but lacks the feedback modality providing auditory or visual feedback to the user.
However, Strausser teaches an exoskeleton device (100, fig 1) with an auditory or visual feedback modality (sensory feedback) configured to provide auditory or visual feedback to the ser indicating whether the user is actuating the device in compliance or not in compliance with a user performance metric (see col. 11, lines 14-25). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exoskeleton of Shimada to include the visual or audio feedback of Strausser so as to provide the user and/or healthcare professional with information to better operate the device.
With respect to claim 2, the modified Shimada shows the sensor is configured to measure a joint angle during the swing phase of the user's gait (sensor measure joint angles through all phases of the gait), the user performance metric relates to joint angle, and the controller is configured to provide user feedback if the user's joint angle is not reaching the user performance metric during the swing phase (see [0029], lines 1-7 and [0033], lines 1-7 of Shimada).
With respect to claim 3, the modified Shimada shows the performance metric is based on joint positions/angles (see [0033], lines 7-11).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada in view of Strausser as applied to claim1 above, and further in view of Plost (2010/0164728).
With respect to claim 4, the modified Shimada shows the visual feedback modality but lacks providing color-coded visual feedback, wherein red lights are displayed to the user if the user is not in compliance with the user performance metric, and green lights re displayed to the user if the user is in compliance with the user performance metric.
However, Plost teaches a color-coded visual feedback modality (system network processor) wherein red lights are displayed to the user if the user is not in compliance with the user performance metric, and green lights re displayed to the user if the user is in compliance with the user performance metric (see [0012], “the processor will acknowledge successful completion of the cycle by counting the completed cycle to the credit of the associated credential and/or causing activation of visual confirmation, such as the green light associated with the credential, as a notice of compliance with a selected portion of the protocol. If the processor is unable to determine compliance with protocol, for example if an improper sequence of event identifying signals is received by the processor or an inordinate time delay occurs between events, the processor may cause activation of the yellow or red light and/or the beeper on the credential to alert the worker and others in the area of the non-compliance with protocol”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visual feedback modality of the modified Shimada to include color-coded lights as taught by Plost so as to provide an easy to follow feedback to make it easier for the user to follow and adjust accordingly.
Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada in view of Strausser as applied to claim 1 above, and further in view of Dalley (2019/0105777).
With respect to claim 5, the modified Shimada shows the auditory feedback does not specifically show the feedback modality is configured as a speaker within the range of hearing of the user of the device.
However, Dalley teaches the feedback modality is configured as a speaker (44, fig 14; see [0070], lines 9-11) within the range of hearing of the user of the device (audio indicators would be heard by the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the auditory feedback of Shimada to include a speaker as taught by Dalley so as to provide feedback to the user by a well-known auditory device.
With respect to claim 8, the modified Shimada shows a control device but lacks a transceiver and remote control.
However, Dalley teaches a transceiver (antenna; 33, fig 14) operably coupled with the control unit and with a remote electronic device (external mobile control device; see [0066], lines 8-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of the modified Shimada to include a transceiver operable with a remote device as taught b Dalley so as to provide control by a healthcare professional from a remote location.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada in view of Strausser as applied to claim 1 above, and further in view of Kaib (2012/0293323).
With respect to claim 7, the modified Shimada shows the audible feedback modality (see claim 1 above) but lacks the feedback is configured as a headphone assembly that is configured to communicate with a wireless transceiver within the control unit.
However, Kaib teaches a wireless headphone feedback (see [0076], lines 4-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the electronic indicators of Shimada with wireless headphones as taught by Kaib so as to provide another audible feedback indicator.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada in view of Strausser and Dalley as applied to claim 8 above, and further in view of Robertson (2017/0202725).
With respect to claim 9, the modified Shimada shows the electronic device and the feedback modality are each communicatively coupled (wireless interface; see [0066], lines 13-15 of Dalley) but lacks coupling with a remote server via a network.
However, Robertson teaches an exoskeleton device (fig 1) with an electronic device (250, fig 2C) and controller (226, fig 2C) are each communicatively a remote server (232, fig 2C) via a network (230, fig 2C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic device and feedback modality of Shimada to include a remote server and network as taught by Robertson so as to store information about the user, easily accessible by different electronics.
Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Choi (2018/0055711) in view of Strausser (10179079).
With respect to claim 17, Choi discloses an exoskeleton device (motion assistance apparatus), comprising a control unit having at least one actuator (12, fig 2); a power supply operably coupled with the at least one actuator; a hinged assembly (11/1, fig 2) actuated by the at least one actuator (see [0077], lines 1-5); a sensor (18, fig 17) coupled to the hinged assembly (see location attached to the bottom of the hinged assembly) and configured to acquire data to measure a performance metric (see [0125], lines 1-4); a feedback modality (processor, see [0127], lines 1-8); and a controller (19, fig 18) in communication with the sensor and feedback modality (see [0127], lines 1-5), the controller configured to provide feedback relating to compliance (relation to pressure threshold) of the performance metric to the feedback modality (see [0130] lines 1-6), but lacks the feedback modality providing auditory or visual feedback to the user.
However, Strausser teaches an exoskeleton device (100, fig 1) with an auditory or visual feedback modality (sensory feedback) configured to provide auditory or visual feedback to the ser indicating whether the user is actuating the device in compliance or not in compliance with a user performance metric (see col. 11, lines 14-25). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exoskeleton of Shimada to include the visual or audio feedback of Strausser so as to provide the user and/or healthcare professional with information to better operate the device.
With respect to claim 20, Choi discloses the sensor is a pressure sensor (see [0127], lines 4-5) positioned under the foot of a user of the device (see location of 18 in fig 17 of Choi) and configured to measure pressure being applied by the user to a footplate of the device (see [0123], lines 3-5), the feedback modality to provide feedback indicating that the user is not putting sufficient pressure on the footplate (see [0130], line 3-7 of Choi), the controller is configured to control the operation of the actuator to cause the actuator to apply a force along a length of the force-transmitting linkage in a first direction (plantar flexion; see [0134], lines 2-5 of Choi), such that the footplate resists angular motion in response to pressure applied by the user to the footplate of the device (see [0135], lines 1-6 of Choi push motion happens after pressure sensors receive pressure but can be delayed and resist motion).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Strausser as applied to claim 17 above, and further in view of Johnson (10,076,462).
With respect to claim 18, Choi discloses the feedback based on obtaining a predefined threshold of the performance metric but lacks a scoring system based on collecting rewards.
However, Johnson teaches a reward feedback system configured as a scoring system based on obtaining a compliance level (see col 26, lines 36-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feedback system of Choi to include a scoring and reward system as taught by Johnson so as to encourage the user to properly use the device.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Strausser as applied to claim 17 above, and further in view of Sandler (2018/0092536).
With respect to claim 19, Choi discloses all the elements as claimed above but lacks a transceiver operably coupled with the control unit and configured to wirelessly communicate with the feedback modality, a remote electronic device through a network to inform a therapist of compliance or noncompliance with a performance metric.
However, Sandler teaches an exoskeleton (fig 1) with a transceiver (data link; 205, fig 4) operably coupled with the control unit (200, fig 4) and configured to wirelessly communicate with a remote electronic device through a network (230, fig 2B) to inform a therapist (930, fig 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Choi to include a transceiver to communicate data to a remote technician as taught by Sandler so as to avoid the user having to visit the healthcare professional to determine proper usage of the device.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada in view of Strausser as applied to claim 1 above, and further in view of Sankai (2020/0039061).
With respect to claim 21, the modified Choi shows all the elements as claimed above but lacks the feedback modality comprises a visual display.
However, Sankai teaches a visual display (see [0141], lines 8-10) that provides a real-time visual display representing parameters relating to the user's actuation of the device (walking information; [0141], lines 10-13) and individual's compliance or non-compliance with the user performance metric ([0141], lines 13-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feedback modality of the modified Choi to include a visual display as taught by Sankai so as to provide numeric/graphical feedback to the user or healthcare worker for easy detailed review and adjustment if needed.
Response to Arguments
Applicant’s arguments, see pgs. 2-3, filed 3/21/22, with respect to the rejection(s) of claim(s) 1-9 and 17-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new art rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/            Examiner, Art Unit 3785                                                                                                                                                                                            
/JUSTINE R YU/            Supervisory Patent Examiner, Art Unit 3785